                                                             $UDVWR )DUVDG 6%1 
                                                            IDUVDGODZ#JPDLOFRP
                                                             )$56$' /$: 2)),&( 3&
                                                                                                                                 ISTRIC
                                                                                                                             ES D
                                                             6WHQGHU :D\ 6XLWH 
                                                             6DQWD &ODUD &$                                            T          TC
                                                                                                                          TA
                                                            7HO  




                                                                                                                                                           O
                                                                                                                     S
                                                             )D[  




                                                                                                                                                            U
                                                                                                                    ED
                                                           




                                                                                                                                                             RT
                                                                                                                                                   D
                                                                                                                                        RDERE




                                                                                                                UNIT
                                                             $WWRUQH\V IRU 3ODLQWLII                                             OO
                                                            &(&,//( 4 3$('                                              IT IS S




                                                                                                                                                                   R NIA
                                                           
                                                                                                                                                        o ge r s
                                                             -DPLH .QDXHU 6%1                                                        nzalez R




                                                                                                                NO
                                                                                                                                   onne Go
                                                            MNQDXHU#UHHGVPLWKFRP                                        Judge Yv




                                                                                                                                                                   FO
                                                             5HHG 6PLWK //3
$ 1*/,1 ) /(:(//,1* 5 $60866(1 & $03%(// 	 7 5<77(1 //3




                                                                                                                  RT




                                                                                                                                                              LI
                                                             6HFRQG 6WUHHW                                                     3/14/2019
                                                                                                                         ER




                                                                                                                    H




                                                                                                                                                           A
                                                             6DQ )UDQFLVFR &$ 
                                                                                                                              N                              C
                                                            7HO                                                                   F
                                                                                                                                  D IS T IC T O
                                                             )D[                                                           R
                                                          
                                                             $WWRUQH\V IRU 'HIHQGDQW
                                                          
                                                             :(//6 )$5*2 %$1. 1$
                                                          

                                                                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                                         1257+(51 ',675,&7 2) &$/,)251,$
                                                          

                                                           &(&,//( 4 3$('                                     &DVH 1R &9<*5

                                                                            3ODLQWLII                          >-XGJH +RQ <9211( *21=$/(=
                                                                                                                  52*(56@
                                                                    Y
                                                                                                                  67,38/$7(' ',60,66$/ :,7+
                                                                                                                35(-8',&( 38568$17 72 )(' 5 2)
                                                               :(//6 )$5*2 %$1. 1$
                                                                                                                  &,9 3 D$LL
                                                          
                                                                              'HIHQGDQWV                         'DWH $FWLRQ )LOHG -DQXDU\  
                                                                                                                'DWH $FWLRQ 5HPRYHG )HEUXDU\  
                                                          

                                                          

                                                          
                                                                      72 7+( +2125$%/( &2857 3ODLQWLII &(&,//( 4 3$(' DQG 'HIHQGDQW
                                                          
                                                               :(//6 )$5*2 %$1. 1$ UHIHUUHG WR FROOHFWLYHO\ DV WKH 3DUWLHV E\ DQG WKURXJK WKHLU
                                                          
                                                               UHVSHFWLYH DWWRUQH\V RI UHFRUG KHUHE\ VWLSXODWH WR WKH GLVPLVVDO RI WKLV DFWLRQ ZLWK SUHMXGLFH
                                                          
                                                               SXUVXDQW WR )5&3 5XOH  D$LL 3XUVXDQW WR 5XOH D$ LL D SODLQWLII PD\
                                                          
                                                               GLVPLVV DQ DFWLRQ ZLWKRXW FRXUW RUGHU E\ ILOLQJ    D VWLSXODWLRQ VLJQHG E\ DOO SDUWLHV ZKR KDYH
                                                            DSSHDUHG :+(5()25( WKH 3DUWLHV KHUHE\ DJUHH WR GLVPLVV WKH LQVWDQW FDVH ZLWK

                                                            SUHMXGLFH SXUVXDQW WR 5XOH D$LL ZLWK HDFK SDUW\ WR EHDU WKHLU RZQ DWWRUQH\V¶ IHHV

                                                            DQG FRVWV LQ DFFRUGDQFH ZLWK WKH WHUPV RI WKH $JUHHPHQW EHWZHHQ WKH 3DUWLHV

                                                           

                                                            'DWHG 0DUFK                       )$56$' /$: 2)),&( 3&

                                                                                                      %\ V $UDVWR )DUVDG
                                                                                                       $UDVWR )DUVDG (VT
                                                                                                      $WWRUQH\ IRU 3ODLQWLII
                                                                                                       &(&,//( 4 3$('
$ 1*/,1 ) /(:(//,1* 5 $60866(1 & $03%(// 	 7 5<77(1 //3




                                                           

                                                            'DWHG 0DUFK                       5((' 60,7+ //3

                                                                                                     %\ V -DPLH .QDXHU
                                                                                                       -DPLH .QDXHU
                                                                                                     $WWRUQH\ IRU 'HIHQGDQW
                                                                                                       :(//6 )$5*2 %$1. 1$
                                                          

                                                           , KHUHE\ DWWHVW WKDW , KDYH RQ ILOH DOO KRORJUDSKLF VLJQDWXUHV FRUUHVSRQGLQJ WR DQ\ VLJQDWXUHV

                                                           LQGLFDWHG E\ D FRQIRUPHG VLJQDWXUH 6 ZLWKLQ WKLV HILOHG GRFXPHQW

                                                          

                                                          

                                                          

                                                          

                                                          

                                                          

                                                          

                                                          

                                                          

                                                          

                                                          

                                                             
                                                               9ROXQWDU\ GLVPLVVDOV ILOHG SXUVXDQW WR WKLV UXOH DOORZ WKH SDUWLHV WR E\SDVV WKH FRXUW DQG
                                                           HIIHFWXDWH GLVPLVVDOV ZLWKRXW FRXUW RUGHU 7KXV D SURSHUO\ ILOHG VWLSXODWHG GLVPLVVDO PDGH
                                                             SXUVXDQW WR 5XOH DLL LV HIIHFWLYH DXWRPDWLFDOO\ DQG GRHV QRW UHTXLUH MXGLFLDO DSSURYDO 6HH
                                                           HJ +HVWHU ,QGXV ,QF Y 7\VRQ )RRGV ,QF  )G   G &LU  DQG FDVHV FLWHG
                                                             WKHUHLQ
                                                                                              &(57,),&$7( 2) 6(59,&(

                                                                    , $UDVWR )DUVDG GHFODUH WKDW , DP RYHU WKH DJH RI  DQG DP QRW D SDUW\ WR WKLV DFWLRQ
                                                             , DP HPSOR\HG LQ WKH &LW\ RI 6DQWD &ODUD &DOLIRUQLD P\ EXVLQHVV DGGUHVV LV  6WHQGHU :D\
                                                            6XLWH  6DQWD &ODUD &$  2Q WKH GDWH EHORZ , VHUYHG D FRS\ RI WKH IRUHJRLQJ GRFXPHQW
                                                             HQWLWOHG
                                                           
                                                                                   67,38/$7(' ',60,66$/ :,7+ 35(-8',&(
                                                                                 38568$17 72 )(' 5 2) &,9 3 D$LL
                                                            2Q WKH LQWHUHVWHG SDUWLHV LQ VDLG FDVH DV IROORZV

                                                           
                                                                                 6HUYHG (OHFWURQLFDOO\ 9LD WKH &RXUW¶V &0(&) 6\VWHP
$ 1*/,1 ) /(:(//,1* 5 $60866(1 & $03%(// 	 7 5<77(1 //3




                                                           
                                                                                                      -DPLH .QDXHU
                                                                                                    5HHG 6PLWK //3
                                                                                                   6HFRQG 6WUHHW
                                                                                                 6DQ )UDQFLVFR &$ 
                                                                                               MNQDXHU#UHHGVPLWKFRP
                                                                                                 &RXQVHO IRU 'HIHQGDQW
                                                          

                                                                   , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ XQGHU WKH ODZV RI WKH 8QLWHG 6WDWHV RI $PHULFD WKDW
                                                           WKH IRUHJRLQJ LV WUXH DQG FRUUHFW , GHFODUH WKDW , DP HPSOR\HG LQ WKH RIILFH RI D PHPEHU RI WKH
                                                             %DU RI WKLV &RXUW DW ZKRVH GLUHFWLRQ WKH VHUYLFH ZDV PDGH 7KLV GHFODUDWLRQ LV H[HFXWHG LQ
                                                           6DQWD &ODUD &DOLIRUQLD RQ 0DUFK  

                                                          
                                                                       $UDVWR )DUVDG                                        V $UDVWR )DUVDG
                                                          

                                                          

                                                          

                                                          

                                                          

                                                          

                                                          

                                                          

                                                          

                                                          

                                                          

                                                          

                                                                                                                                      &(57,),&$7( 2) 6(59,&(
